Title: From Thomas Jefferson to Thomas Lomax, 25 February 1801
From: Jefferson, Thomas
To: Lomax, Thomas



Dear Sir
Washington Feb. 25. 1801.

Your favor of the 5th. came to hand on the 20th. and I have but time to acknolege it under the present pressure of business. I recognise in it those sentiments of virtue & patriotism which you have ever manifested. the suspension of public opinion from the 11th. to the 17th. the alarm into which it throws all the patriotic part of the federalists, the danger of the dissolution of our union & unknown consequences of that, brought over the great body of them to wish with anxiety & sollicitude for a choice to which they had before been strenuously opposed. in this state of mind, they separated from their Congressional leaders, and came over to us; and the manner in which the last ballot was given has drawn a fixed line of separation between them and their leaders. when the election took effect, it was as the most desireable of events to them. this made it a thing of their choice, and finding themselves aggregated with us accidentally, they  are in a state of mind to be consolidated with us, if no intemperate measures on our part revolt them again. I am persuaded that week of ill-judged conduct here, has strengthened us more than years of prudent & conciliatory administration could have done. if we can once more get social intercourse restored to it’s pristine harmony, I shall believe we have not lived in vain. and that it may, by rallying them to true republican principles, which few of them had thrown off, I sanguinely hope. accept assurances of the high esteem & respect of Dear Sir
Your friend & servt 

Th: Jefferson

